ooclUlNUOUlUMCOOUOUMNSOND a eae

Ny NY NY NY BY NY NY NY wy eY =

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 1 of 41

RICHARD D. SCHRAMM (SBN 151696)
ADAM S. JURATOVAC (SBN 295763)
EMPLOYMENT RIGHTS ATTORNEYS
1500 East Hamilton Ave., Ste. 118
Campbell, CA 95008

Tel: (408) 796-7551

Fax: (408) 796-7368

Attorneys for Defendants, JBA Investment
Group LLC and Bella Awdisho

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

MADHAV PRASAD MARASINI, Case No.:
Plaintiff, NOTICE OF REMOVAL OF CIVIL ACTION
TO FEDERAL COURT

V.
Santa Clara County Superior Court

Case No: 20CV366582
[28 U.S.C. §§ 1331, 1441, 1446(a), (b), and (d)]

JBA INVESTMENT GROUP LLC and BELLA
AWDISHO,

Defendants.

 

TO THE CLERK OF THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT
OF CALIFORNIA, PLAINTIFF AND HER ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Defendants, JBA Investment Group LLC (hereinafter referred to
as “JBA”) and Bella Awdisho (hereinafter referred to as “A WDISHO”), through the undersigned
counsel, hereby remove the above-captioned action from the Superior Court of the State of California for

the County of Santa Clara, to the United States District Court for the Northern District of California,

pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446.

 

Defendants’ Notice of Removal to U.S. District Court

 
Oo CO SN DBR A BY wD me

NN NYY YW YY we PP & e
CN DA BF YW NH |= 5S GC ww KN AAR BHO Ss

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 2 of 41

JBA and AWDISHO’s Notice of Removal is based upon and supported by the following:
THE STATE COURT ACTION

1. Plaintiff Madhav Prasad Marasini (“Plaintiff”) commenced this action against Defendants
in Santa Clara County Superior Court, now pending as Case No. 20CV366582. Plaintiff filed his
Complaint on May 15, 2020. A true and correct copy of the Summons and Complaint if attached hereto
as Exhibit A.

2. Defendants were served with a copy of the Complaint and Summons, and Civil Case
Cover Sheet on or about May 29, 2020. Plaintiff's Complaint includes twelve causes of action alleging:
(1) Violation of the Fair Employment and Housing Act (“FEHA”) - Disability; (2) Failure to Make
Reasonable Accommodation; (3) Failure to Engage in an Interactive Process; (4) Violation of the FEHA
- Retaliation, (5) Wrongful Discharge in Violation of Public Policy; (6) Negligent Infliction of
Emotional Distress; (7) Intentional Infliction of Emotional Distress; (8) Failure to Pay California
Overtime Wages; (9) Violation of the Fair Labor Standards Act of 1938 for Non-Payment of Overtime;
(10) Failure to Provide Adequate Meal and Rest Periods; and (11) Failure to Pay All Wages Due at
Termination.

a JBA and AWDISHO timely filed a joint Answer to Plaintiff's Complaint in State Court
on June 25, 2020. A true and correct copy of JBA and AWDISHO’s Answer to Plaintiff's Complaint is
attached respectively hereto as Exhibit B.

JURISDICTION AND VENUE

4, This is a civil suit brought and now pending in Santa Clara County, California. Venue
properly lies in the United States District Court for the Northern District of California pursuant to 28
U.S.C. section 84(a), 1391(a) and 1441(a). This case is one that may be removed to this Court by
Defendants because it involves a federal question within the jurisdiction of this Court.

FEDERAL QUESTION JURISDICTION

5. This Court has original jurisdiction over Plaintiff's claims pursuant to 28 U.S.C. 1331.
Specifically, the district courts of the United States have original jurisdiction over all civil actions that
pose a federal question, such that the action arises under the Constitution, laws, or treaties of the United

States. See 28 U.S.C. §1331. “Except as otherwise expressly provided by Act of Congress, any civil

 

Defendants’ Notice of Removal to U.S. District Court

 
CO OW YD DR Hh BR we PB =

YP MY YP NY YY YY NY KY Be Be a

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 3 of 41

action brought in a State court of which the district courts of the United States have original jurisdiction,
may be removed by the defendant or defendants, to the district court of the United States for the district
and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

6. Plaintiff's Complaint alleges violations of the Fair Labor Standards Act of 1938
(“FLSA”), 29 U.S.C. § 201, et. seq. The FLSA is a federal statute, amended since 1938. Therefore,
Defendants may remove this action to this Court pursuant to the provisions of 28 U.S.C. §§ 1441(a) and
(c) because the action arises under the FLSA.

TIMELINESS OF REMOVAL

7. As required by 28 U.S.C. §1446(d), the original Notice was filed within 30 days after

Defendants were first served with a copy of the Summons and Complaint.
NOTICE TO PLAINTIFF AND STATE COURT

8. As required by 28 U.S.C. §1446(d), Defendants provided notice of this removal to
Plaintiff through his attorney of record.

9. As required by 28 U.S.C. §1446(d), a copy of the original Notice of Removal will be filed
with the Superior Court of the State of California, for the County of Santa Clara.

10. _ In the event this Court has a question regarding the propriety of this Notice of Removal,
Defendants request that it issue an Order to Show Cause so that it may have an opportunity to more fully
brief the basis for this removal.

WHEREFORE, Defendants, JBA Investment Group LLC and Bella Awdisho remove the above
action to this Court.

DATED: June 25, 2020

/s/
ADAM S. JURATOVAC, Esq.
EMPLOYMENT RIGHTS ATTORNEYS
Attorneys for Defendants, JBA Investment Group LLC and
Bella Awdisho

 

Defendants’ Notice of Removal to U.S. District Court

 
Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 4 of 41

EXHIBIT A
eo Oo SYD DR mH RP WD wp Ke

Yb MH NY ww HP Pp i
eo YA APE HH H&E FSF CH DRADER SE

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 5 of 41

E-FILED

5/15/2020 11:47 AM
Alexei Kuchinsky State Bar No. 279405 Sey Cot of CA
KUCHINSKY LAW OFFICE, P.C. County of Santa Clara
220 Montgomery Street, Suite 2100 20CV366582
San Francisco, CA 94104 Reviewed By: S. Uy

Tel,: (628) 200-0902
Fax.: (628) 200-0907
Email: ak@kuchinskylawoffice.com

Attorney for Plaintiff Madhav Prasad Marasini

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SANTA CLARA
UNLIMITED JURISDICTION

20CV366582
MADHAV PRASAD MARASINI, CASE NO.:

PLAINTIEF, COMPLAINT FOR DAMAGES
VS. Demand for Jury Trial

JBA INVESTMENT GROUP LLC, BELLA
AWDISHO, AND DOES 1 THROUGH 10.

DEFENDANTS.

 

 

 

 

Plaintiff Madhav Prasad Marasini brings this action against Defendants Bella Awdisho,
JBA Investment Group LLC (doing business as “Silicon Valley Corporate Catering” or “SVCC
Catering”), and Does 1 through 10, and alleges the following:
I. INTRODUCTION
This action is brought by Plaintiff Madhav Prasad Marasini (“Plaintiff" or “Marasini”)
against his former employers Defendants Bella Awdisho, JBA Investment Group LLC, and Does

1-10 for disability discrimination in violation of California’s Fair Employment and Housing Act

1

COMPLAINT

 
oO S&S YTD A BR WwW PB =

NN YN NY NH HHH ew =
eo YADA FHS |= SF Ge DR AE BRIS

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 6 of 41

(FEHA). Plaintiff also seeks to recover unpaid overtime wages caused by Defendants’ exempt
misclassification.
Il. VENUE AND JURISDICTION

1. It is appropriate for this court to exercise jurisdiction over Defendants because they are
residents of and/or doing business in the State of California.

2. Venue is proper in this Court in accordance with Section 395(a) of the California Code of
Civil Procedure because at all relevant times Defendants resided and/or reside in Santa Clara
County. Moreover, Defendants employed Plaintiff in Santa Clara County and the harms occurred
in Santa Clara County.

3. The damages sought in this matter exceed $25,000.

Il. PARTIES

A. Plaintiff

4. Plaintiff Madhav Prasad Marasini (“Plaintiff’ or “Marasini”) was, at all times mentioned
herein, a natural individual, residing in the County of Santa Clara, State of California. At all
relevant times herein, Defendants employed Plaintiff in the County of Santa Clara, State of
California.

5. At all times pertinent, Plaintiff was an "employee," as defined by California Government
Code Section 12926, part of the California Fair Employment and Housing Act, Government Code
Sections 12900 et. seg. ("FEHA").

B. Defendants
1. Limited Liability Company Defendant

6. Defendant JBA Investment Group LLC, has been doing business in the State of California.
Defendant JBA Investment Group LLC is a California Corporation registered with the California
Secretary of State to do business in California as a Corporation under the same (Entity No.
201910510212) and doing business in the state of California with its principal place of business in
Mountain View, State of California.

7. At all times pertinent, Defendant JBA Investment Group LLC, and Does 1 through 10
were an "employer," as defined by California Government Code Section 12926, part of the FEHA.

2

COMPLAINT

 
oOo eS YT DH AW BR WW LF =

we NM oY NY YY NY NY NY WP
SAA A EHH + SF CH AURA RE BHRAS

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 7 of 41

At all times pertinent, Defendants JBA Investment Group LLC, and Does | through 10 employed
more than five employees in California, which is within the meaning of the California
Government Code section 12926.

2. Individual Defendant

8. Plaintiff is informed and believes and thereon alleges that Defendant Bella Awdisho 1s, and
at all times mentioned herein, an individual doing business in the state of California with its
principal place of business in the County of Santa Clara, State of California.

9. Plaintiff is informed and believes and upon that alleges that at all times relevant, individual
Defendant Bella Awdisho and Does 1 — 10 were persons acting on behalf of JBA Investment
Group LLC, Inc and she violated, or caused to be violated, various provisions of the California
Labor Code (“Labor Code”), including, but not limited, to Part 2, Chapter 1 of the Labor Code,
which regulates hours and days of work in the applicable order of the Industrial Welfare
Commission. Defendant Awdisho also violated Wage Order No. 5, Sections, regulating hours and
days of work. Therefore, under Labor Code sections 558 and 558.1, Defendant Awdisho is
personally liable for all alleged violations.

3. Doe Defendants

10. The true names and capacities of Defendants Does | through 10, inclusive, are currently
unknown to Plaintiff, whom, therefore, Plaintiff sues by their fictitious names. Plaintiff is
informed and believes and thereon alleges that each of those Defendants was in some manner
responsible for the events and happenings alleged in this complaint and for Plaintiff's injuries and
damages.

C. Alter Ego Relationship

11. On information and belief, Plaintiff alleges that at all relevant times, individual Defendant
Bella Awdisho and Does 1 through 10 were and are owners, managers and/or directors of each
other, and have such unity of interest among each other, that they have in fact dominated and
controlled the operation of JBA Investment Group LLC, did, among other things:

12. a) Commingled funds and other assets between corporate funds with their funds and

assets for their own convenience and to assist in evading the payment of obligations;

3

COMPLAINT

 
oO S&S SN DR WH BHR WY NH =

wb NY NY NY YY NY NY LY bP —

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 8 of 41

13. b) Diverted funds and other assets from JBA Investment Group LLC, to other than

corporate uses;

14. c) Treated JBA Investment Group LLC’s assets as their own;

15. d) Failed to obtain authority to issue membership certificates;

16. e) Failed to maintain minutes or adequate corporate records;

17. f) Failed to adequately capitalize or provide any assets to Defendant JBA Investment
Group LLC;

18. g) Diverted assets from JBA Investment Group LLC, to themselves to the detriment of
creditors, including Plaintiff; and

19. h) Used Defendant JBA Investment Group LLC., as a “facade” for their personal
dealings.

20. As a result of this conduct, Defendants JBA Investment Group LLC, Bella Awdisho, and
Does 1-10 are directly liable to Plaintiff for the conduct of each other in carrying out the
obligations to Plaintiff as his employers and are the alter egos of each other. Recognition of the
privilege of separate existence would promote injustice because Defendants JBA Investment
Group LLC, Bella Awdisho, and Does 1-25 have profited from the deprivation of the rights of
Plaintiff.

21. Plaintiff is informed and believes and thereon alleges that each of the Defendants,
including the Doe Defendants, acted in concert with each and every other Defendant, intended to
and did participate in the events, acts, practices and courses of conduct alleged herein, and was a
proximate cause of damage and injury thereby to Plaintiff as alleged herein. At all times herein
mentioned, each Defendant was the agent or employee of each of the other Defendant and was
acting within the course and scope of such agency or employment.

22. Plaintiff is informed and believes and thereon alleges that at all relevant times, each
Defendant authorized and ratified, aided and abetted, and acted in concert with and/or conspired
with each and every other defendant to commit the acts and to engage in the unlawful practices

alleged in this complaint.

23. Unless otherwise stated, Defendants Bella Awdisho, JBA Investment Group LLC, and

4

 

COMPLAINT

 
Co Oe ST DR A BR BY HY Be

Re He YP Ye YP NY BS YP LP —_
oY AA BF OH HS SSCeR DREAEBH AOS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 9 of 41

Does 1 through 10 are hereinafter referred to as Defendants.

24, Based on information and belief, Plaintiff alleges that during the relevant employment
period, as defined below, Defendants employed Plaintiff. Defendants were joint employers of
Plaintiff because they exercised control over the wages, hours, or working conditions of Plaintiff.
Based on information and belief, Plaintiff alleges that Defendants jointly engaged, suffered, or
permitted Plaintiff to work under working conditions described herein. Based on information and
belief, Plaintiff alleges that during the relevant employment period, Defendants jointly had control
or the right to control Plaintiff both as to the work done and the manner and means in which
Plaintiff's work was performed.

IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

25.In accordance with the appropriate regulations, codes, and statutes, including but not
limited to the Government Code, Plaintiff has exhausted his administrative remedies by filing
timely complaints with the California Department of Fair Employment and Housing ("DFEH").
Plaintiff received the "right to sue" letter as to all Defendants. Plaintiff has exhausted all required
administrative remedies.

26. All of the acts alleged herein were in the nature of a continuing violation and/or continuing
torts. All of the misconduct alleged herein was part of the same continuous pattern of
discrimination and harassing practices, and at least some of the misconduct occurred within one
year of the date PLAINTIFF filed his claims with the DFEH.

Vv. GENERAL ALLEGATIONS
A. General Facts

27. Defendants own, operate, and manage a catering company under the fictitious business
name “SVCC Catering.”

28. From September 2, 2019 to January 14, 2020 (“Employment Period’), Defendants
employed Plaintiff as a cook at SVCC Catering in Mountain View, California. Plaintiff's
responsibilities, included preparing food, cooking, washing dishes, cleaning bathrooms, and other
kitchen related duties. During his employment period, Plaintiff was required to report to Bella

Awdisho and kitchen managers.

5

COMPLAINT

 
Co Se ST DR mW Bh WH KF

YY MY NY NY NY NY NY WN LP — et —
eo YN AA F&F BH HF SF Cae rdaakht apna SsS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 10 of 41

29. Plaintiff was misclassified as an exempt employee and at the time of his termination, he
was paid an annual income of $85,000.

B. Facts Relevant to Disability Discrimination

30. Plaintiff is a person with a disability or perceived disability and is a member of a protected
class under the Fair Employment and Housing Act ("FEHA") Cal. Govt. Code §12940, et. seq.
During the relevant employment period, Plaintiff was suffering from a condition which
substantially restricted Plaintiff's ability to pursue major life activities. During the Employment
Period, Plaintiff made Defendants aware of his medical condition.

31. On or about December 20, 2019, while performing his work duties, Plaintiff fell and
fractured one or more of his ribs. Plaintiff felt a strong pain and needed some rest. Plaintiff
immediately notified his coworker and the kitchen manager about the injury. Plaintiff also
explained to the kitchen manager that he had chest pain and that he wanted to leave earlier. The
kitchen manager was skeptical about Plaintiff's injury and made fun of his pain. He asked Plaintiff
to show a video of the incident and refused to believe that Plaintiff was in pain. The kitchen
manager denied Plaintiff's request to leave earlier, and, instead, authorized Plaintiff to take a 1-
hour break. On December 20, 2020. Plaintiff worked a full day.

32. Given the kitchen manager’s lack of understanding and fearing of losing his job, Plaintiff
continued to report to work as scheduled until December 26, 2019, when his pain became
unbearable. On or about December 27, 2020, Plaintiff went into an emergency room for
examination. After examination, Plaintiff was informed that his rib was fractured, and he needed
to rest from work. The doctor approved Plaintiff for a leave of absence from work from December
27, 2019 through January 5, 2020. Plaintiff notified Defendants about his medical condition and
his need for a temporary medical leave until January 6, 2020. He also informed Defendants about
his intention to come back to work after recovery. Throughout his leave, Plaintiff kept Defendants
informed about his intended return date.

33. On January 6, 2020, Plaintiff reported back to work, as scheduled. Though Plaintiff was
released to work without any restrictions, he still suffered light chest pains and, as a result, he

worked at a slower pace compared to his pre-injury work pace. Upon his return, Plaintiff noticed

6

COMPLAINT

 
So CoC YN DR DH FR WY PB

Ny we NY NY NY YY NY NY Ye
CI AA BF SONH =| 5S SFCe DAGADE BH SES

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 11 of 41

that the kitchen manager’s attitude towards him had changed. For example, the kitchen manager
would regularly ask Plaintiff to work quicker, expressing dissatisfaction about Plaintiff's slow
work pace. Plaintiff attempted to work quicker but experienced chest pains of which he informed
the kitchen manager.

34. On January 14, 2020, when Plaintiff came to work, as scheduled, Defendant informed him
that he was terminated due to a lack of work.

35. During the short period of his employment with Defendants, Plaintiff was a dedicated,
hardworking employee. He demonstrated a strong work ethic evidenced by his extremely long
work hours. Plaintiff was held in high regard by his co-workers and was praised by Defendant
Bella Awdisho as “... amazing part of [the company’s] success.”

C. Facts Relevant to Labor Code Violations.

36. Defendants hired Plaintiff as a kitchen chef. According to Defendants’ job offer, Plaintiff
was classified as an exempt employee. For services provided, Defendants paid Plaintiff an annual
salary of approximately $85,000. Plaintiff regularly worked 5 workdays per week, 13-14 hours per
shift, from 2:00 a.m. to 3/4:00 p.m. Occasionally, Plaintiff was required to work during weekends.
During holidays, his work hours ranged from 16-17 hours.

37. A few months into his employment with Defendants, Plaintiff realized that his job was
nothing more than just a kitchen cook with a glorified title of a Chef. Plaintiff was not responsible
for or involved in the management of the enterprise in which he or she is employed or of a
customarily recognized department or subdivision thereof. Plaintiff did not customarily and
regularly direct the work of two or more of Defendants’ other employees. Plaintiff had no
authority to hire or fire other employees or make suggestions and recommendations as to the
hiring or firing and as to the advancement and promotion or any other change of status of other
employees. Plaintiff did not customarily and regularly exercise discretion and independent
judgment.

38. Defendants improperly classified Plaintiff as an exempt employee and denied Plaintiff
certain benefits and protections of California Labor Code including overtime, 30-minute meal

breaks, 10-minute rest breaks, and itemized wage statements. Defendants knowingly and willingly

7

COMPLAINT

 
oO Oo JN DN UAH & WY KH

wb wR RN we wh _
ou AcA ue Fh 8 & Fae Rah Eo eR Ss

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 12 of 41

misclassified Plaintiff as an exempt employee in order to avoid paying to Plaintiff overtime and
premiums for missed meal and rest breaks.

39. During the Employment Period, Plaintiff was a nonexempt employee entitled to the
protections of California Labor Code, the applicable Industrial Welfare Commission Order,
California Code of Regulations, Title 8, section 11050, and San Francisco Administrative Code
Chapters 12R.

40. Plaintiff worked more than forty (40) hours in a workweek and/or more than eight (8)
hours in a workday (“overtime”). Defendants have had actual or constructive knowledge that
Plaintiff had been working overtime. Defendants failed to pay Plaintiff the overtime wages
required under California law for overtime work by non-exempt employees — i.e., at least one and
one half times the employee’s regular rate for all overtime work.

41. Defendants failed to pay Plaintiff the overtime wages required under California law for
hours in excess of 12 hours per workday — 1.e., at least double of the employee’s regular rate.

42. Plaintiff regularly worked more than 5 hours per workday. Plaintiff was not able and was
not allowed to take an uninterrupted 30-minute meal break.

43. Plaintiff regularly worked more than 4 hours per workday. Plaintiff was not able and was
not allowed to take an uninterrupted 10-minute rest break.

44, During the Employment Period, Defendants did not keep records of Plaintiff's meal breaks
or work hours.

45. During the Employment Period, Defendants failed to provide Plaintiff with accurate
itemized wage statement showing all his hours and premiums for missed meal and rest breaks.

FIRST CAUSE OF ACTION
Discrimination in Violation of FEHA- Disability
[Gov. Code §§ 12926(j), 12940(a), 12941, 12945; 2 Cal. Code Regs. § 7285]
(Against Defendant JBA Investment Group LLC and Does 1-5)
46. Plaintiff incorporates by reference as though fully set forth herein the preceding paragraphs

of this Complaint.
47. Jurisdiction in this case is invoked pursuant to Govt. Code §§ 12900, 12921, 12926, 12940,

8

COMPLAINT

 
oO 7S SN DH A BR WH HB

YM NH NM YK wHPHN bp —
eo IAA RB HDS 5 F&F [Cw RD aAaAarRE ODS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 13 of 41

and 12965 (collectively referred to as "FEHA"). Defendants are not exempted from the statutes
cited in this paragraph by any local, state, or federal laws.

48. At all times herein mentioned, California's Fair Employment and Housing Act ("FEHA"),
California Government Code sections 12940 et. seq., was in full force and effect and fully binding
upon Defendants. Plaintiff was a member of a group protected by the statute, in particular section
12940, prohibiting discrimination in employment based on physical disability and prohibiting
discrimination based on Plaintiff being regarded as physically disabled.

49. At all times pertinent, Plaintiff was a person defined as disabled under applicable law.
Plaintiff suffers from a condition, a disease, disorder, condition, that (a) affected one or more of
the following body systems: neurological, immunological, musculoskeletal, special sense organs,
respiratory (including speech organs), cardiovascular, reproductive, digestive, genitourinary,
hemic and lymphatic, skin and endocrine; and (b) limits an individual's ability to participate in
major life activities. Govt. Code § 12926(k)(]).

50. In perpetrating the above-described actions, Defendants JBA Investment Group LLC and
Does 1-5 engaged in a pattern and practice of unlawful discrimination in violation of Govt. Code §
12940(h), and Govt. Code §§ 12920; 12921(a); 12940(a)-(d); 12926(m); 12926(q). At all relevant
times herein, and in violation of Cal. Gov. Code § 12940(h), Defendants JBA Investment Group
LLC and Does 1-5 discriminated against Plaintiff by adversely affecting Plaintiffs employment on
the basis of disability, and/or Plaintiff's protected status.

51. Defendants JBA Investment Group LLC and Does 1-10 knew Plaintiff had a fractured rib,
a physical disability.

52. Plaintiff was able to perform the essential job duties with reasonable accommodations for
his condition.

53. Defendants JBA Investment Group LLC and Does 1-10 failed to reasonably accommodate
Plaintiff's physical disability and instead terminated his employment because Plaintiff had a
fractured rib. Defendants JBA Investment Group LLC and Does 1-5 terminated Plaintiff a few
days after Plaintiff came back from a medical leave of absence, a reasonable accommodation. In

further violation of Plaintiff's rights, Defendants JBA Investment Group LLC and Does 1-5 failed

9

COMPLAINT

 
eo Oo STN DR OHO fF WD PB

Ny NM NY NY NY NY NY NY YP Ke —
SC IAA BF OH = 5S SFCe DRE GDEBH AS

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 14 of 41

to engage in good faith, in an interactive process with Plaintiff when Plaintiff requested to leave
earlier on the day he fell at work. In further violation of Plaintiff's rights, Defendants JBA
Investment Group LLC and Does 1-5 failed to engage in good faith, in an interactive process with
Plaintiff when Plaintiff could not meet the kitchen manager’s demand to work faster after Plaintiff
returned from medical leave. Instead, Defendant JBA Investment Group LLC and Does 1-5
terminated Plaintiff based on his disability and/or his need for a reasonable accommodation.

54. As a direct result of such discrimination, Plaintiff was harmed. Defendants JBA
Investment Group LLC and Does 1-5’s harassment of Plaintiff and adverse employment actions
against Plaintiff were a substantial factor in causing Plaintiff's harm.

55. As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered, and will
continue to suffer, economic loss, including lost earnings, lost earning capacity, lost profits,
medical expenses, physical pain and suffering, and extreme and severe mental anguish and
emotional distress. Plaintiff is thereby entitled to general and compensatory damages in amounts
to be proven at trial.

56. The conduct of Defendants JBA Investment Group LLC and Does 1-5 as alleged herein
was malicious, fraudulent, and/or oppressive, and done with a willful and conscious disregard for
Plaintiffs rights and for the harmful consequences of Defendants’ actions. Defendants JBA
Investment Group LLC and Does 1-5 acted maliciously, with intent to cause injury to Plaintiff.
Defendants’ conduct was despicable (would be looked down on and despised by reasonable
people) and was done with a willful and knowing disregard of the rights or safety of Plaintiff.
Defendants JBA Investment Group LLC and Does 1-5 were aware of the probable dangerous
consequences of their conduct, and deliberately failed to avoid those consequences. Defendants
JBA Investment Group LLC and Does 1-5 acted oppressively, in that their conduct was
despicable, and subjected Plaintiff to cruel and unjust hardship in knowing disregard of his rights.
Each Defendant authorized, condoned, and ratified the unlawful conduct of each other Defendant.
Consequently, Plaintiff is entitled to punitive damages against each and every Defendant pursuant
to California Civil Code Section 3294.

57. WHEREFORE, Plaintiff prays for judgment against Defendants JBA Investment Group

10

COMPLAINT

 
So Oo ST DH nH BP WD BB m=

~YNNHN WW DWN Bw — im
eo 7Y7~AARK SH TSE REAR DAEBDRIO'S

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 15 of 41

LLC and Does 1-5 as set forth below.
SECOND CAUSE OF ACTION
Failure to Make Reasonable Accommodation
[Cal. Gov. Code §§ 12940(m)|
(Against Defendant JBA Investment Group LLC and Does 1-5)

58. Plaintiff incorporates by reference as though fully set forth herein the preceding paragraphs
of this Complaint.

59. At all times herein mentioned, California's Fair Employment and Housing Act ("FEHA"),
Cal. Government Code § 12940 ef seg., was in full force and effect and fully binding upon
Defendants. Plaintiff was a member of a group protected by that statute, in particular section
12940(m), because he had a known physical disability.

60. Defendants JBA Investment Group LLC and Does 1-5 violated Government Code §
12940(m) because Defendants JBA Investment Group LLC and Does 1-5 failed to make a
reasonable accommodation for Plaintiff's need to take an interim medical leave from work to fully
recover from his rib injury; or when Plaintiff requested to leave earlier on the day he fell at work;
and when Plaintiff could not meet the kitchen manager’s demand to work faster after Plaintiff
returned from medical leave.

61. As a direct, foreseeable and proximate result of Defendants JBA Investment Group LLC
and Does 1-5’s unlawful actions, Plaintiff has suffered and continues to suffer substantial losses in
earnings and other employment benefits and has incurred other economic losses.

62. As a direct, foreseeable, and proximate result of Defendants JBA Investment Group LLC
and Does 1-5’s unlawful actions, Plaintiff has suffered emotional distress, humiliation, shame, and
embarrassment, all to the Plaintiff's damage in an amount to be proven at the time of trial.

63. Defendants JBA Investment Group LLC and Does 1-5 committed the acts herein
despicably, maliciously, fraudulently, and oppressively, with the wrongful intention of injuring
Plaintiff, from an improper and evil motive amounting to malice, and in conscious disregard of
Plaintiff's rights to be free from discrimination on the basis of disability. Plaintiff is thus entitled

to recover punitive damages from Defendants in an amount according to proof.

11

COMPLAINT

 
oO Fe SKN DR MH BP WY YB =

eo Ye YP YY YY NY BW _
ee OF DARKER TSSEa2ARARTBHA SS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 16 of 41

64. WHEREFORE, Plaintiff prays for judgment against Defendants JBA Investment Group
LLC and Does 1-5 as set forth below.
THIRD CAUSE OF ACTION
Failure to Engage in an Interactive Process
[Govt. Code § 12940(n)]
(Against Defendant JBA Investment Group LLC and Does 1-5)

65. Plaintiff incorporates by reference as though fully set forth herein the preceding paragraphs
of this Complaint.

66. Under the FEHA, it is an unlawful employment practice for an employer to fail to engage
in a timely, good faith, interactive process with an employee who has a disability to determine
effective reasonable accommodations in response to a request for reasonable accommodation. Cal.
Gov’t Code § 12940(n).

67. Defendants JBA Investment Group LLC and Does 1-5 failed to engage in a timely, good
faith, interactive process with Plaintiff to determine what possible accommodation(s) would have
allowed Plaintiff to retain his employment. Rather than discuss with Plaintiff his need for
accommodation, Defendants terminated him.

68. Defendants JBA Investment Group LLC and Does 1-5’s unlawful actions were intentional,
willful, malicious, and/or done with reckless disregard of Plaintiff's right to a good faith,
interactive process under the FEHA.

69. As a direct and proximate result of these unlawful acts, Plaintiff has suffered and continues
to suffer lost wages, employment benefits, pension benefits, and other compensation, in an amount
to be proven at trial.

70. As a further real proximate of these unlawful acts, Plaintiff has suffered and continues to
suffer injury, including emotional injury.

71. Plaintiff is entitled to compensatory damages, lost wages and benefits, declaratory and
injunctive relief, attorneys’ fees and costs, and other appropriate relief as determined by this court.
As a direct and proximate result of Defendants JBA Investment Group LLC and Does 1-5’s

actions, Plaintiff has incurred, and will continue to incur loss of compensation, benefits, earning

12

COMPLAINT

 
oOo Oo SD BH A FF BY BB &

MN YP RH HHH HK
CY AA BF OH | SF Ce DAAaAREaBaH TS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 17 of 41

capacity, wages, opportunities for employment and advancement, and work experience, all to his
damage in an amount according to proof.

72. Plaintiff is informed and believes and thereon alleges that the conduct of Defendants JBA
Investment Group LLC and Does 1-5 were grossly intentional, negligently reckless, willful,
wanton, malicious, oppressive and/or unmindful of obligations to Plaintiff so as to warrant the
imposition of punitive damages in an amount sufficient to punish, penalize or deter, for which
these Defendants are all liable to Plaintiff.

73. WHEREFORE, Plaintiff prays for judgment against Defendants JBA Investment Group
LLC and Does 1-5 as set forth below.

FOURTH CAUSE OF ACTION
Retaliation in Violation of FEHA
[Govt. Code § 12940(h)(m)(2)]
(Against Defendant JBA Investment Group LLC and Does 1-5)

74. Plaintiff incorporates by reference as though fully set forth herein the preceding paragraphs
of this Complaint.

75. Jurisdiction in this case is invoked pursuant to Govt. Code §§ 12900, 12921, 12926, 12940,
and 12965. Defendants JBA Investment Group LLC and Does 1-5 are not exempted from the
statutes cited in this paragraph by any local, state, or federal laws.

76. At all times herein mentioned, California Government Code § 12940, et seq., was in full
force and effect and was binding upon Defendants JBA Investment Group LLC and Does 1-5.
Defendants JBA Investment Group LLC and Does 1-5 were required to refrain from retaliating
against a person who opposes discrimination forbidden by the FEHA, including Plaintiff's right to
request a reasonable accommodation under the Act. Cal. Gov’t Code §§ 12940(h), (m)(2).

77. At all times during Plaintiff's employment with Defendants JBA Investment Group LLC
and Does 1-5, Plaintiff performed his duties in a satisfactory fashion as hereto set forth.

78. Because of Plaintiff's disability, Defendants JBA Investment Group LLC and Does 1-5
retaliated against Plaintiff by, among other things and without limitation:

a) Failing to take appropriate and sufficient correct action to stop the discrimination in

13

COMPLAINT

 
eo OO SN DR AH FF WD PB

Vv Me YP YY YP YY BY KY Pb —_  —

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 18 of 41

employment or prevent any similar misconduct from occurring in the future;

b) Subjecting Plaintiff to adverse working conditions;

c) Refusing to accommodate Plaintiff's disability;

d) Refusing to engage in the interactive process to accommodate Plaintiff's disabilities;
and

e) Terminating Plaintiff's employment with false and discriminatory reasons.

79. Plaintiff is informed and believes that in addition to the practices enumerated in this Cause
of Action, Defendants JBA Investment Group LLC and Does 1-5 have engaged in other retaliatory
practices which are not fully known by Plaintiff. The above enumerated acts of retaliation are not
meant to be exhaustive, but merely exemplary of the kinds of acts of retaliation against Plaintiff.

80. Defendants, by refusing to take action to abate the offensive and continuing discriminatory
and/or harassing conduct of each of the other Defendants, acted and/or failed to act and/or
attempted to act in such a way as to aid, abet, incite, compel and/or coerce each of the other
Defendants in doing such acts prohibited by the FEHA, as alleged above.

81. The aforementioned conduct of Defendants JBA Investment Group LLC and Does 1-5
constitutes a continuing violation of Plaintiff's rights from the first act to the latest action.

82. As a direct, foreseeable, and proximate result of Defendants’ actions, Plaintiff has suffered
and continues to suffer humiliation, embarrassment, mental and emotional distress and discomfort,
all to Plaintiff's damage in an amount in excess of the minimum jurisdiction of this court, the
precise amount to be proven at trial.

83. As a direct and proximate result of Defendants JBA Investment Group LLC and Does 1-
5’s unlawful actions as described above, Plaintiff has incurred, and will continue to incur medical
expenses, loss of deferred compensation, loss of equity, benefits, earning capacity, wages,
opportunities for employment and advancement, and work experience, all to his damage in an
amount according to proof.

84. Plaintiff is informed and believes and thereon alleges that the conduct of Defendants JBA
Investment Group LLC and Does 1-5 was grossly intentional, negligently reckless, willful,

wanton, malicious, oppressive and/or unmindful of obligations to Plaintiff and/or exhibits that

14

COMPLAINT

 
Co eS ST DW A Rh WY PB &

Pe ee YP YY RP YY BY
era A Ak BK AS Se WRATH AS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 19 of 41

entire want of care which would rise to the presumption of conscious indifference to the
consequences so as to warrant the imposition of punitive damages in an amount sufficient to
punish, penalize or deter Defendants, for which Defendants are all liable to Plaintiff.

85. WHEREFORE, Plaintiff prays for judgment against Defendants JBA Investment Group
LLC and Does 1-5 as set forth below.

FIFTH CAUSE OF ACTION
Wrongful Discharge in Violation of Public Policy
(Against Defendant JBA Investment Group LLC and Does 1-5)

86. Plaintiff incorporates by reference as though fully set forth herein the preceding paragraphs
of this Complaint.

87. It is a fundamental, substantial and well-established public policy under California law that
a workplace be free of disability discrimination, and retaliation for complaints of discrimination.
This fundamental public policy is expressed under California Constitution Art. 1 §8, and
California Government Code § 12940, et seq.

88. In acting as alleged herein, Defendants JBA Investment Group LLC and Does 1-5
discharged Plaintiff arbitrarily, without just cause, and in violation of statutes and/or fundamental
public policies of the State of California.

89. As a direct, foreseeable, and proximate result of Defendants JBA Investment Group LLC
and Does 1-5’s actions, Plaintiff has suffered and continues to suffer humiliation, embarrassment,
mental and emotional distress and discomfort, all to Plaintiff's damage in an amount in excess of
the minimum jurisdiction of this court, the precise amount to be proven at trial.

90. As a direct and proximate result of Defendants JBA Investment Group LLC and Does 1-
5’s unlawful actions as described above, Plaintiff has incurred, and will continue to incur medical
expenses, loss of deferred compensation, loss of equity, benefits, earning capacity, wages,
opportunities for employment and advancement, and work experience, all to his damage in an
amount according to proof.

91. Plaintiff is informed and believes and thereon alleges that the conduct of Defendants JBA

Investment Group LLC and Does 1-5 was grossly intentional, negligently reckless, willful,

15

COMPLAINT

 
oo SF ST KH wD BR WH NH =

MN NY NY NY YN WN WD _
eI A A FSH |= SF Cad BAERS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 20 of 41

wanton, malicious, oppressive and/or unmindful of obligations to Plaintiff and/or exhibits the
entire want of care which would rise to the presumption of conscious indifference to the
consequences so as to warrant the imposition of punitive damages in an amount sufficient to
punish, penalize or deter Defendant, for which Defendants JBA Investment Group LLC and Does
1-5 are all liable to Plaintiff.

92. WHEREFORE, Plaintiff prays for judgment against Defendants JBA Investment Group

LLC and Does 1-5 as set forth below.
SIXTH CAUSE OF ACTION
Negligent Infliction of Emotional Distress
(Against Defendant JBA Investment Group LLC and Does 1-5)

93. Plaintiff incorporates by reference as though fully set forth herein the preceding paragraphs
of this Complaint.

94. By engaging in the conduct set forth herein, Defendants have negligently breached their
duty of care not to engage in the conduct alleged.

95. Defendants, and each of them, knew or should have known that their actions were likely to
result in serious emotional harm, anguish and distress to Plaintiff.

96. As a proximate result of Defendants’ conduct, Plaintiff has suffered and continues to suffer
discomfort, anxiety, humiliation and emotional distress, and will continue to suffer serious
emotional distress in the future in an amount according to proof.

97. Plaintiff is informed and believes that the wrongful acts and/or conduct alleged herein
which was perpetrated by all Defendants was done maliciously, oppressively, and/or fraudulently
and with a wrongful intent of harming and injuring Plaintiff and did in fact harm Plaintiff with an
improper and evil motive amounting to malice and in conscious disregard of Plaintiff's rights. As
a result, Plaintiff is entitled to recover punitive damages against said Defendants, and each of
them, as allowed for under law.

98. WHEREFORE, Plaintiff prays for judgment against Defendants as set forth below.

SEVEN CAUSE OF ACTION

Intentional Infliction of Emotional Distress

16

COMPLAINT

 
oC ee ST DR A BR BY LF &

be Me BY YY YY NY bh —

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 21 of 41

(Against Defendant JBA Investment Group LLC and Does 1-5)

99. Plaintiff incorporates by reference as though fully set forth herein the preceding paragraphs
of this Complaint.

100. The conduct set forth herein above by Defendants was extreme and outrageous.
Said conduct was intended to cause and did cause severe emotional distress or was done in
conscious disregard of the probability of causing such distress.

101. As a proximate result of said conduct, Plaintiff has suffered and continues to suffer
discomfort, anxiety, humiliation and emotional distress, and will continue to suffer serious
emotional distress in the future in an amount according to proof.

102. Plaintiff is informed and believes that the wrongful acts and/or conduct alleged
herein which was perpetrated by Defendants was done maliciously, oppressively, and/or
fraudulently and with a wrongful intent of harming and injuring Plaintiff and did in fact harm
Plaintiff with an improper and evil motive amounting to malice and in conscious disregard of
Plaintiff rights. As a result, Plaintiff is entitled to recover punitive damages against Defendants,
and each of them, as allowable under law.

103. WHEREFORE, Plaintiff prays for judgment against Defendants as set forth below.

EIGHT CAUSE OF ACTION
Failure to Pay California Overtime Wages
(Cal. Labor Code §§ 510, 1194, 1198 and Wage Order 5-2001
(Against All Defendants)

104. Plaintiff incorporates by reference as though fully set forth herein the preceding
paragraphs of this Complaint.

105. At all relevant times, Defendants were employers subject to California Labor Code
section 510 and California Industrial Welfare Commission Wage Order 5-2001, which include
provisions setting forth the definition of overtime and the amount of compensation to be paid to an
employee that works overtime.

106. At all relevant times, Plaintiff was a non-exempt employee of Defendants under

California law.

Li

COMPLAINT

 
So Oo tT DR DH BR YH PO

YY be NY NY NY NY Wb
e243 ADE SOS TS SERRA BEBHTS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 22 of 41

107. At all relevant times, Defendants were required to compensate Plaintiff for all
overtime work performed, at one and one-half (1 ') times the regular rate of pay for hours worked
in excess of eight (8) hours per day and/or forty (40) hours per week (whichever was greater), and
for the first eight (8) hours on the seventh (7th) consecutive day of any work week. Additionally,
Defendants were required to compensate Plaintiff with double time after twelve (12) hours in a
single workday and after eight (8) hours on the seventh (7th) consecutive day of any work week.

108. On more than one occasion, Defendants engaged, suffered, or permitted Plaintiff to
work in excess of eight (8) hours in a day.

109. On more than one occasion, Defendants engaged, suffered, or permitted Plaintiff to
work in excess of forty (40) hours a week.

110. On more than one occasion, Defendants engaged, suffered, or permitted Plaintiff to
work (12) hours in a single workday and more than eight (8) hours on the seventh (7th)
consecutive day of any work week.

111. Defendants have failed to pay Plaintiff an overtime premium for every hour of
overtime that Defendant engaged, suffered, or permitted Plaintiff to work in violation of Labor
Code section 1194.

Liz. As a direct and proximate result of Defendants’ wrongful acts and omissions
alleged herein, Plaintiff has suffered actual damages in an amount subject to proof at trial. Plaintiff

has incurred and will continue to incur attorney's fees as a result of prosecuting this cause of

action.
NINE CAUSE OF ACTION
Violation of the Fair Labor Standards Act for Non-Payment of Overtime
(29 U.S.C. §§ 201, et. seq.)
(Against All Defendants)
113. Plaintiff incorporates by reference as though fully set forth herein the preceding

paragraphs of this Complaint.
114. 29 U.S.C. § 203(s) states that the provisions of the FLSA applies to all entities,

institutions or businesses which employ persons involved in interstate commerce and whose

18

COMPLAINT

 
0 Oo ND A BRB Be BB oH

MN NN NY NHN WN Ww —- =
eo IAA FF OBNH = SF Ce DAA BRAS

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 23 of 41

annual gross volume of sales is not less than $500,000.

115. Plaintiff is informed and believes and thereon alleges that at all relevant times, each
Defendant has been, and continues to be, an "employer" engaged in interstate "commerce" and or
in the production of "goods" for "commerce," within the meaning of the FLSA, 29 USC § 203. At
all relevant times, Defendants have employed Plaintiff. At all relevant times, Defendants have had
gross operating revenues in excess of $500,000.

116. At all relevant times herein, Plaintiff's employment with Defendants was subject to
the provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq.
("FLSA") by virtue of Defendants' direct involvement in interstate commerce.

117. Plaintiff is informed and believes and thereon alleges that Defendants are an
"enterprise engaged in commerce or in the production of goods for commerce" as those terms are
defined in the statute and as interpreted by courts, and therefore Defendants are subject to, and
must comply with, the provisions of the FLSA. Further, during the Employment Period, Plaintiff
used interstate instrumentalities of commerce as a regular and recurrent part of his employment
duties.

118. 29 U.S.C. § 207, requires all employees to be paid overtime compensation for work
performed in excess of forty (40) hours per week, unless specifically exempted by the law.

119, Although Plaintiff was not exempt during his employment with Defendants,
Defendants knowingly caused and permitted Plaintiff to regularly work in excess of forty (40)
hours per week without paying Plaintiff one and one half (1 2) times Plaintiff's regular rate of
pay. Defendants were fully aware of the hours worked by and the duties assigned to Plaintiff.

120. By not paying overtime compensation in compliance with the FLSA, Defendants
violated Plaintiff's rights under 29 U.S.C. §§ 201, et seq.

121, Defendants intentionally failed to provide to Plaintiff overtime compensation, and
thus Defendants are liable to Plaintiff for overtime compensation and liquidated damages in an
amount equal to unpaid overtime compensation, pursuant to 29 U.S.C. § 216(b) of the FLSA.

122, Plaintiff was required to retain an attorney for bringing this action and is entitled to

an award of reasonable attorneys’ fees pursuant to 29 U.S.C. § 216(b).

19

COMPLAINT

 
So CO YD DK A BR BH HY Be

Ny MN NY NY NY NY KH hb —

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 24 of 41

123. Plaintiff seeks damages in the amount of his respective unpaid overtime
compensation, and liquidated damages, attorney’s fee and cost, as provided by the FLSA, 29
U.S.C. §§ 216(b), 255 and such other legal and equitable relief as the Court deems just and proper.

TEN CAUSE OF ACTION
Failure to Provide Adequate Meal and Rest Periods
Cal, Lab. Code § 512, 226.7, 1194 and Wage Order 5-2001
(Against All Defendants)

124. Plaintiff incorporates by reference as though fully set forth herein the preceding
paragraphs of this Complaint.

125. Defendants, at all relevant times, were employers subject to California Labor Code
section 512 and California Industrial Welfare commission Wage Order 5-2001, which include
provisions requiring Defendants to provide meal and rest periods to Plaintiff.

126. At all times alleged herein, Plaintiff was a non-exempt employee of Defendants
under California law.

127. California Industrial Welfare Commission Wage Order 5-200|provides that no
employer shall employ any person for a work period of more than five (5) hours without providing
a meal period at least 30 minutes and that no employer shall employ any person for a work period
of more than ten (10) hours without providing a second meal period of at least 30 minutes.

128. California Industrial Welfare Commission Wage Order 5-200lalso provides that
every employer shall authorize and permit all employees to take rest periods, which insofar as
practicable shall be in the middle of each work period. The authorized rest period time shall be
based on the total hours worked daily at the rate of ten (10) minutes net rest time per four (4) hours

or major fraction thereof.

129, Labor Code section 226.7 and the applicable Wage Orders of the Industrial Welfare
Commission provide that if an employer fails to provide a non-exempt employee with an
appropriate off duty meal period, the employer must pay the employee one (1) hour of pay at the
employee's regular rate of compensation for each work day that the meal period is not provided. If

an employer fails to provide an employee a rest period in accordance with the Order, the employer

20

COMPLAINT

 
So fe SYN DH DH BR WY BB &

Me Me VY NY NY Yb
2 3ARR DHS TS SERDAR BZBRESBHKAS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 25 of 41

shall pay the employee one (1) hour of pay at the employee’s regular rate of compensation for
each work day that the rest period is not provided.

130. On more than one occasion, Plaintiff worked for at least five (5) hours through his
employment with Defendants. Defendants knew that Plaintiff was entitled to meal and periods, but
regularly denied him this right. However, Plaintiff was not allowed to take an uninterrupted 30-
minute “off-duty” meal break. Here, Defendants violated Labor Code sections 226.7, 512, and
Wage Order No. 5, Section 12 in many different ways, including the following:

a. Required Plaintiff to work without meal and rest periods;

b. Failed to release Plaintiff from all duties during meal and rest periods;

c. Prevented Plaintiff from taking full 30-minute breaks;

d. Required Plaintiff to take on duty meal and rest breaks; and

e. Did not allow Plaintiff to take meal breaks within a statutory 5-hour period;

f. Did not allow Plaintiff to take rest breaks within a statutory 4-hour period or major
fraction of thereof;

g. Unlawfully required Plaintiff to waive meal and rest periods;

h. Failed to pay Plaintiff one additional hour of pay when meal and rest periods were not
provided;

131. Defendants knew that Plaintiff was a non-exempt employee working without meal
and rest break and knowingly, willfully, maliciously, oppressively, fraudulently failed to provide
meal and rest breaks.

132. Because Defendants failed to provide the required meal and rest breaks, Defendants
are liable to Plaintiff for one (1) hour of additional pay at the regular rate of compensation for each
workday that the proper meal and rest breaks were not provided pursuant to Labor Code section
226.7 and Wage Order 5-2001.

133. As a direct and proximate result of Defendants’ wrongful acts and omissions
alleged herein, Plaintiff has suffered actual damages in an amount set forth in the Prayer for Relief

at the conclusion of this Complaint.

134. As a direct and proximate result of Defendants’ wrongful acts and omissions

21

COMPLAINT

 
oC OS SI DR AH &® WY BB

YP NM NY NY BY NY NY Be we

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 26 of 41

alleged herein, Plaintiff has suffered actual damages in an amount subject to proof at trial.
ELEVEN CAUSE OF ACTION
Failure to Pay All Wages Due at Termination
(Cal. Labor Code §§ 201, 202, 203)
(Plaintiff Against All Defendants)

135. Plaintiff incorporates by reference as though fully set forth herein the preceding
paragraphs of this Complaint.

136. Labor Code section 202 provides that an employer is required to provide an
employee who resigns with all unpaid wages within 48 hours of resignation. Under Labor Code
section 203, if an employer willfully fails to pay such wages, for every day that final wages or any
part of the final wages remain unpaid, the employer is liable for a penalty equivalent to the
employee’s daily wage, for a maximum of 30 days.

137, Defendants terminated Plaintiff's employment on January 14, 2020. Defendants,
however, as described above, willfully failed and refused to pay Plaintiff all accrued wages owed,
including unpaid overtime, on the day of his termination, as required under California Labor Code
section 201.

138, Since the date of Plaintiff's termination, Plaintiff has been available and ready to
receive the wages due and owing Plaintiff. Plaintiff has not refused to receive any payment from
Defendants.

139. Defendants! failure to pay the wages due and owing Plaintiff were willful in that
Plaintiff has made a demand for this payment but Defendants have refused to pay any portion of
the amount due and owing Plaintiff.

140. Defendants’ willful failure to pay Plaintiff's wages constitutes a violation of Labor
Code section 203 that provides that an employee's wages will continue as a penalty until paid up to
30 days from the time the wages were due. Therefore, Plaintiff is entitled to a penalty in the
amount of his daily wage rate multiplied by 30 days.

141. Pursuant to Labor Code section 1194, Plaintiff requests the court to award Plaintiff’

reasonable attorney's fees and costs incurred in this action.

22

COMPLAINT

 
oOo Oe YN DN A B&B WY Bw e&

Ww NNN hw HRD bp = —
SADA €B HN & SF Ce DA AE DOH AUS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 27 of 41

TWELVE CAUSE OF ACTION
Failure to Provide Accurate Itemized Wage Statements and Maintain Adequate Records
Cal. Lab. Code §§ 226 & 1174 and Wage Order 5-2001
(Plaintiff Against All Defendants)

142. Plaintiff incorporates by reference as though fully set forth herein the preceding
paragraphs of this Complaint.

143. Pursuant to California Labor Code sections 226 and 1174, and the record keeping
provisions of Wage Order 5-2001, 4] 7, all employers are required to maintain accurate records of
each employee’s hours of work and meal breaks each workday for a period of at least three (3)
years, and provide to each employee with accurate, periodic wage payments in writing setting
forth, among other things: (a) the dates of labor for which payment of wages is made; (b) the total
hours of work for the pay period; (c) the applicable rates of pay for all hours worked; (d) gross and
net wages paid, as well as all authorized deductions from those wages; and (e) the name and
address of the employer.

144, Defendants have knowingly failed to comply with California Labor Code section
226 by, among other things: (a) failing to provide accurate itemized wage statements in writing
showing all applicable rates in effect during the pay period and the corresponding number of hours
worked at each hourly rate by Plaintiff; (b) failing to show the dates of labor for which payments
are or were being made; and (c) failing to provide complete and/or accurate information
concerning deductions that are or have been taken from the Plaintiff's wages.

145. California Labor Code section 226(e) further provides that any employee suffering
injury due to a willful violation of the aforementioned obligations may collect the greater of either
actual damages or $50 for the first inadequate pay statement and $100 for each inadequate
statement thereafter. During the course of Plaintiff employment, Defendants consistently failed to
provide Plaintiff with adequate pay statements as required by California Labor Code section 226.

146. Defendants failed to provide such adequate statements willingly and with full
knowledge of his obligations under section 226. Defendants’ failure to provide such adequate

statements has caused injury to the Plaintiff in that Plaintiff was not able to calculate his overtime.

23

COMPLAINT

 
oOo S&S SY DR A F&F WD LB &

VP NM NY NY YY YY BY KY BP —_ — =

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 28 of 41

147. Plaintiff is entitled to recover the greater of actual damages or penalties as a result
of Defendants’ failure to provide proper records, in the amount set forth in the prayer at the
conclusion of this complaint. Plaintiff incurred costs and attorney fees in bringing this action, and
such costs and attorney fees should be awarded to Plaintiff under California Labor Code §226

VI. PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against all Defendants as follows:
AS TO THE FIRST, SECOND, THIRD, FOURTH, AND FIFTH CAUSES OF ACTION

a. For compensatory and general damages against in an amount according to proof, including
back pay, front pay, past and future damages for emotional and mental distress, and past
and future medical costs and expenses against Defendants JBA Investment Group LLC and
Does 1-5. For purposes of default and prove-up hearing, Plaintiff's damages for these
causes of action shall be $80,000;

b. For prejudgment and post-judgment interest against all Defendants according to any
applicable provision of law, according to proof.

c. Reasonable attorney’s fees and the costs of this suit against all Defendants under to
California Government Code Section 12965(b); and California Code of Civil Procedure
Section 1021.5;

d. For punitive damages pursuant to California Civil Code Section 3294 against Defendants
JBA Investment Group LLC and Does 1-5; and

e. For such other and further relief as the Court deems just and proper.

AS TO THE SIXTH AND SEVENTH CAUSE OF ACTION

f. For general damages against all Defendants in an amount according to proof, including
back pay, front pay, past and future damages for emotional and mental distress, and past
and future medical costs and expenses against Defendants JBA Investment Group LLC and
Does 1-5. For purposes of default and prove-up hearing, Plaintiffs damages for these
causes of action shall be $80,000;

g. For punitive damages pursuant to California Civil Code Section 3294 against all

Defendants;

24

COMPLAINT

 
eS oO YTD DR A PW BB

YP Me YY NY KY YY YY WL WN — —
SIAR A FB OH 5 SF FCGwH AUR aAaRE BH TS

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 29 of 41

h. For prejudgment and post-judgment interest according to any applicable provision of law,
according to proof; and
i. For such other and further relief as the Court deems just and proper.
AS TO THE EIGHTH AND NINETH CAUSES OF ACTION

1. For compensatory damages against all Defendants in the amount to be proven at
trial representing the unpaid amount of compensation owed to Plaintiff for the
overtime wage pursuant to Labor Code sections 1194 and 510. For purposes of
default and prove-up hearing, Plaintiff's damages for unpaid overtime shall be
$40,000;

2. For liquidated damages against all Defendants pursuant to 29 U.S.C. §§ 216(b) and
Labor Code section 1194.2 against all Defendants in the amount to be proven at
trial. For purposes of default and prove-up hearing, Plaintiff's liquidated damages
shall be $40,000;

3. For prejudgment and post-judgment against all Defendants interest according to
any applicable provision of law, according to proof.

4. Reasonable attorney’s fees and the costs of this suit against all Defendants under
Labor Code sections 1194, 218.5, and 29 U.S.C. §§ 216(b); and

a For such other and further relief as the Court deems just and proper.

AS TO THE TENTH CAUSE OF ACTION

IL; For compensatory damages against all Defendants in the amount to be proven at
trial, representing the amount of unpaid compensation owed to Plaintiff for
inadequate meal and rest periods pursuant to Labor Code section 226.7 and 512 and
Wage Order No. 5-2001. For purposes of default and prove-up hearing, Plaintiff's
damages for this cause of action shall be $8,000;

2, For prejudgment and post-judgment interest against all Defendants according to
any applicable provision of law, according to proof;

3, Reasonable attorney’s fees and the costs of this suit against all Defendants under

Labor Code sections 1194, 218.5, and 29 U.S.C. §§ 216(b); and

25

COMPLAINT

 
Co Oo ST HR A B&F WY PP +

NY N MN NM NY NY KH Nw = He heh mks
eo IAA PF HH =F SF Ce DA aAEBH IS

 

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 30 of 41

4, For such other and further relief as the Court deems just and proper.
AS TO THE ELEVENTH CAUSE OF ACTION
1, For waiting time penalties provided by Labor Code section 203 against all
Defendants according to proof. In the event of default and for purposes of a default
prove-up hearing this amount shall be $10,000;
AS TO THE TWELFTH CAUSE OF ACTION

L For the statutory amounts against all Defendants provided by Labor Code
section 226(e) according to proof. In the event of default and for purposes of a default prove-up

hearing this statutory amounts will be capped at $4,000;

2. For reasonable attorney's fees and costs of suit pursuant to Lab. Code
§226(e), and
B For any other and further relief that the court considers proper.
Dated: May 14, 2020 KUCHINSKY LAW OFFICE, P.C.

ACA

Alexei Kuthinsky
Attorney for-Pfaintiff Madhav Marasini

26

COMPLAINT

 
So eo SN KR A BB lwBhLUhDDlUe

Y NM YY NY NY BY YY NY bw Se = _—
oY AA FE YH = FS Oe AKHRARE DEAS

 

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 31 of 41

VII. DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable.

Dated: May 14, 2020 de OFFICE. B.C.

»_ ACA

Alexei Kuchingky
Attorneys for Plaintiff Madhav Marasini

27

COMPLAINT

 
Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 32 of 41

 

SUM-100
SMS 01 ee Otter
(CITACION JUDICIAL)
NOTICE TO DEFENDANT: BPILED
JBA INVESTMENT GROUP LLC, BELLA AWDISHO, AND DOES | Clerk of Court
THROUGH 10. Superior Court of CA,
YOU ARE BEING SUED BY PLAINTIFF: County of Santa Clara
(LO ESTA DEMANDANDO EL DEMANDANTE): 20CV366582
MADHAV PRASAD MARASINI Reviewed By: S. Uy
Envelope: 4342979

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below,

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case, There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www. courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be laken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an altorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www./awhelpcalifornia.org), the California Courts Online Self-Help Center
(www. courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
casts on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
jAVISO! Lo han demandado. Sino responde dentro de 30 dias, Ja corte puede decidir en su contra sin escuchar su versidn. Lea la informacién a
continuaci6n.

Tiene 30 DIAS DE CALENDARIO después de que le entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefénica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formutarios de Ja corte y mas informacion en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en /a corte que Je quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de /a corte
que le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta @ tiempo, puede perder el caso por incumplimiento y la corte le
pedra quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recomendable que liame a un abogado inmedialamente. Sino conoce a un abogado, puede llamar aun servicio de
remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legales gratuitos de un
programa de servicios /egales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en ef Centro de Ayuda de las Cortes de California, (www.sucorle.ca.gov) 0 poniéndose en contacto con Ia cone o el
colegio de abogados locales. AVISO. Por ley, la corte tiene derecho a reciamar las cuolas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesién de arbitraje en un caso de derecho civil. Tiene que

pagar e/ gravamen de /a corte antes de que la corte pueda desechar e/ caso,

 

 

 

 

The name and address of the court is: che pp '
(El nombre y direccion de la corte es): ee ees
y } 20CV366582

 

Superior Court of California, County of Santa Clara
191 N Ist St. San Jose, CA 95113

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direccion y el nimero de teléfono del abogado de! demandante, o del demandante que no tiene abogado, es):

Alexei Kuchinsky, Kuchinsky Law Office,P.C. 220 Montgomery Street, Suite 2100 San Francisco, CA 94104

 

 

 

 

 

 

 

 

DATE: 5/15/2020 11:47 AM Clerk of Court Clerk, by = § Uy - Deputy
(Fecha) (Secretario) (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use e/ formulario Proof of Service of Summons, (POS-010)).
7 NOTICE TO THE PERSON SERVED: You are served
ea 1. [-_] as an individual defendant.
2. [__] as the person sued under the fictitious name of (specify):
3. on behalf of (specify): JBA INVESTMENT GROUP LLC
under: [J CCP 416.10 (corporation) | CCP 416.60 (minor)
[-_] CCP 416.20 (defunct corporation) {__] CCP 416.70 (conservatee)
[(--] CCP 416.40 (association or partnership) [[_] CCP 416.90 (authorized person)
[XX] other (specify): Limited Liability Company - California Corporation Code 17081
4. [__] by personal delivery on (date):
Page 1 of t
Form Adopted for Mandatory Use SUMMONS Code of Civil Procedure §§ 412.20, 465
wew.courtinfo.ca goy

Judicial Council of California
SUM-100 [Rev. July 1. 2009)
Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 33 of 41

20CV366582
Santa Clara - Civil

ATTACHMENT CV-5012 5 vy
CIVIL LAWSUIT NOTICE

Superior Court of California, County of Santa Clara
191 North First St., San José, CA 95113

PLEASE READ THIS ENTIRE FORM

CASE NUMBER: 2Z0CV366582

 

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file

written proof of such service.

DEFENDANT (The person sued}: You must do each of the following to protect your rights:

You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
Court, within 30 days of the date you were served with the Summons and Complaint;
You must serve by mail a copy of your written response on the Plaintiff's attorney or on the Plaintiff if Plaintiff has no

attorney (to “serve by mail" means to have an adult other than yourself mail a copy); and
You must attend the first Case Management Conference.

Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.

 

RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San José (408-882-2900 x-2926),

# State Rules and Judicial Council Forms: www.courtinfo.ca.gov/forms and www.courtinfo.ca.gov/rules
* Local Rules and Forms: http://www.sccsuperiorcourt.org/civil/rule1toc.htm

CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement

(Judicial Council form CM-110) at least 15 calendar days before the CMC.

You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

Your Case Management Judge is; Kulkarni, Sunil R Department: 8

The 1 CMC is scheduled for: (Completed by Clerk of Court)
Date: 9/15/2020 Time; 2.19pm in Department: 8

The next CMC is scheduled for: (Completed by party if the 1s CMC was continued or has passed)
Date: Time: in Department:

 

ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local

form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.org/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of

ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.

 

CV-5012 REV 08/01/16 CIVIL LAWSUIT NOTICE Page 1 of 1
Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 34 of 41

EXHIBIT B
oO Oo Se SI DH HH BR WD BB Be

Ve Me NY NY BY YY Re BP Ye _ a

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 35 of 41

RICHARD D. SCHRAMM (SBN 151696)
ADAM S. JURATOVAC (SBN 295763)
EMPLOYMENT RIGHTS ATTORNEYS
1500 E. Hamilton Ave., Ste. 118

Campbell, California 95008

Tel (408) 796-7551

Fax: (408) 796-7368

Attorneys for Defendants, JBA Investment
Group LLC and Bella Awdisho

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SANTA CLARA
UNLIMITED JURISDICTION

-00000-
MADHAYV PRASAD MARASINI, ) Case No. 20CV366582
)
Plaintiff )
)
Vv. ) DEFENDANT JBA INVESTMENT GROUP
) LLC AND BELLA AWDISHO’S ANSWER TO
JBA INVESTMENT GROUP LLC, BELLA ) PLAINTIFF’S UNVERIFIED COMPLAINT
AWDISHO, AND DOES | THROUGH 10.
Defendants. ) Action Filed: May 15, 2020
) Trial Date: TBD
)

 

Defendant JBA INVESTMENT GROUP LLC, a California Corporation (“JBA”), and Defendant
BELLA AWDISHO (“AWDISHO”), or collectively referred to herein as “Defendants,” hereby answer
the unverified Complamt of Plamtiff MADHAV PRASAD MARASINI (‘Plaintiff or “MARASINI’),
and each and every cause of action alleged therem, as follows:

GENERAL DENIAL

Pursuant to Code of Civil Procedure § 431.30, Defendants deny, generally, each and every
allegation contamed in the unverified Complamt. Defendants also specifically deny Plaintiff has been
damaged at all or m any sum whatsoever, or that Plamtiffis entitled to the relief requested, or any other

relief: Defendants deny Plamtiff sustamed any injury, damage, or loss, if any, by reason of any act,

 

Defendants Answer To Unverified Complaint Case No.: 20CV366582 PAGE 1

 
So OS Sa DBD mH BR WY PH

Ny NH NH NH NH NH WH BL BH Be Be we we we we pana pet

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 36 of 41

omission, or negligence on the part of Defendant, or any agent, servant or employee of Defendant.

AFFIRMATIVE DEFENSES
Without admitting any of the conduct alleged by Plaintif£, or assuming any burden of proof,
Defendants assert the following affirmative defenses to the unverified Complaint, and each and every

cause of action contained therein.

AFFIRMATIVE DEFENSE - ONE
As an affirmative defense, Defendants assert Plaintiff has failed to state a claim upon which
relief may be granted against these Defendants.
AFFIRMATIVE DEFENSE - TWO
As an affirmative defense, Defendants assert Plaintiffs’ claims for penalties under the California
Labor Code, including, without limitation, Labor Code § 203, are barred, because a good faith dispute
existed as to Defendants’ obligations under any applicable Labor Code provision, and a bona fide

dispute existed as to whether further compensation is actually due to Plaintiff and, if so, the amount of

such compensation.

AFFIRMATIVE DEFENSE - THREE
As an affirmative defense, Defendants assert Plaintiff's claims are barred by the applicable

statute of limitations.
AFFIRMATIVE DEFENSE - FOUR

As an affirmative defense, Defendants assert Plaintiff was paid all compensation due and owing

in full, and therefore, Defendants are released from any obligation to Plaintiff.
AFFIRMATIVE DEFENSE - FIVE

As an affirmative defense, Defendants assert Plaintiff has failed to demonstrate Plaintiff is a

qualified person, so as to be protected by the Fair Employment & Housing Act.
AFFIRMATIVE DEFENSE - SIX

As an affirmative defense, Defendants assert Plaintiff is estopped in whole or in part from

asserting the claimed alleged.
if

 

Defendants Answer To Unverified Complaint Case No.: 20CV366582 PAGE 2

 
eco ODO OO YD NR Hh BR lB DUK

VY NY NY NH NY NY BD NRO Oe ee ee Ue OU eee ia
Oo SN DA F&F BY NY SY SD © we WS HR HW BR BH PB

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 37 of 41

AFFIRMATIVE DEFENSE - SEVEN
As an affirmative defense, Defendants assert Plaintiff's claims are barred m whole or in part by
the doctrine of waiver.
AFFIRMATIVE DEFENSE - EIGHT
As an affirmative defense, Defendants assert Plaintiff's claims regarding the “alter ego”
operation of the LLC are factually accurate and fail to provide a cause of action based on this theory.
AFFIRMATIVE DEFENSE - NINE
As an affirmative defense, Defendants at all times relevant to Plaintiff's claims, acted in
conformity with applicable law, regulation, and policy.
AFFIRMATIVE DEFENSE - TEN
As an affirmative defense, Defendants assert Plaintiffs claims are barred by the doctrine of

unclean hands.
AFFIRMATIVE DEFENSE - ELEVEN

As an affirmative defense, Defendants assert a third party other than Defendants may be liable for

any damages to Plaintiff, either by contract, by law, or by indemnity provisions.
AFFIRMATIVE DEFENSE - TWELVE

As an affirmative defense, Defendants assert Plamtiffs claims are barred because Defendants

acted reasonably and in good faith at all times based on all relevant facts and circumstances known by tt.
AFFIRMATIVE DEFENSE - THIRTEEN

As an affirmative defense, Defendants assert Plaintiff's claims are barred because Plamtiff’s

Complamt fails to state facts sufficient to support a claim for general, compensatory, special and/or

economic damages.

AFFIRMATIVE DEFENSE - FOURTEEN
As an affirmative defense, Defendants assert that if Plaintiff did suffer or sustam any loss,
damage, or injury, some other party was the cause of any such loss, damage, or mjury, and Plaintiff has
failed to join an indispensable party whose absence either deprives the court of determinng complete
relief among the existing parties, or as a practical matter impairs or impedes a person’s interests.

II

 

Defendants Answer To Unverified Complaint Case No.: 20CV366582 PAGE 3

 
So S&S ST DR AW RR wD PH Ke

YR NN YR KH Be! Be Be ie it
eo YA AMF YN |= FS CK DQAaARaoATSsS

 

Case 5:20-cv-04235-NC Document 1 Filed 06/25/20 Page 38 of 41

AFFIRMATIVE DEFENSE - FIFTEEN
As an affirmative defense, Defendants assert Plaintiff's claims as pleaded, are uncertain.
AFFIRMATIVE DEFENSE - SIXTEEN
As an affirmative defense, Defendants assert Plaintiff failed to state facts sufficient to support an
award of attorneys’ fees and costs against Defendants.
AFFIRMATIVE DEFENSE - SEVENTEEN
As an affirmative defense, Defendants are informed and believe that further investigation and
discovery will reveal, and on that basis allege, that any monies owed to Plaintiff has been paid in full and
any obligations they may have owed to Plaintiffs have been paid or otherwise satisfied in full.
AFFIRMATIVE DEFENSE - EIGHTEEN
As an affirmative defense, Defendants are entitled to a set-off for any benefits, awards or
judgments Plaintiff receives or has received from workers’ compensation, unemployment insurance
compensation, and/or from any of Defendants’ benefit plans, or from other employers, or governmental
benefits for injuries or damages alleged, against any award of damages to Plaintiff in this action.
AFFIRMATIVE DEFENSE - NINETEEN
As an affirmative defense, Defendants performed all legal obligations owed to Plaintif£ and
exercised ordinary case, caution, prudence, and good faith to avoid any alleged loss to Plaintiff.
AFFIRMATIVE DEFENSE - TWENTY
As an affirmative defense, Defendants paid all wages to Plamtiff except for those caused by
Plaintiff's own actions in concealing his hours worked, so that the “concealed hours” doctrine bars
PlamntifPs recovery for such unknown and/or unrecorded hours.
AFFIRMATIVE DEFENSE - TWENTY ONE
As an affirmative defense, Defendants were entitled to an overtime exemption with respect to
any of Plaintiff's overtime hours, and Plaintiff himself caused his work functions to be performed in
such a way as to void the application of that exemption.
AFFIRMATIVE DEFENSE - TWENTY TWO
As an affirmative defense, Defendants assert Plaintiff's claims are frivolous, unreasonable,

and/or without foundation so that Defendants may recover their costs and fees incurred in this action.

 

Defendants Answer To Unverified Complaint Case No.: 20CV366582 PAGE4

 
So Oo ST DH NH F&F WH PPO

wb NHN Ww NH NH NB NR RD Rm Ome me ee ees

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 39 of 41

AFFIRMATIVE DEFENSE - TWENTY THREE

As an affirmative defense, Defendants assert the punitive damages Plaintiff requests in this

matter are unconstitutional and/or deny Defendants due process and/or are barred by various doctrines.

PRAYER

WHEREFORE, Defendants pray for judgment as follows:

ls That the Comphint be dismissed with prejudice;

AR won

Respectfully,

Dated: June 25, 2020

That Plaintiff take nothng by way of the Complamt;
That the Court enter judgment in favor of Defendants;
That the Court award Defendants its respective costs and expenses; and

That the Court award such further relief as it deems just and proper.

/s/
RICHARD D. SCHRAMM, Esq.
ADAM S. JURATOVAC, Esq.
EMPLOYMENT RIGHTS ATTORNEYS
Attorneys for Defendants,
JBA Investment Group LLC and Bella Awdisho

 

Defendants Answer To Unverified Complaint Case No.: 20CV366582

PAGE 5

 
un & tas tO

oOo Co sO

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 40 of 41

RICHARD D. SCHRAMM (SBN 151696)
ADAM S. JURATOVAC (SBN 295763)
EMPLOYMENT RIGHTS ATTORNEYS
1500 E. Hamilton Ave., Ste. 118
Campbell, California 95008

Tel: (408) 796-7551

Fax: (408) 796-7368

Attorneys for Defendants, JBA Investment
Group LLC and Bella Awdisho

SUPERIOR COURT OF CALIFORNIA
COUNTY OF SANTA CLARA
UNLIMITED JURISDICTION
-00000-
C MADHAV PRASAD MARASINI, ) Case No. 20CV366582
Plaintiff,
v.
JBA INVESTMENT GROUP LLC, BELLA
PROOF OF SERVICE

AWDISHO, AND DOES 1 THROUGH 10.

Defendants.

 

ee ae Ne et ee et et cl Nase et

 

Proof of Service Case No. 20CV366582

 
tea

So Co sS DH wer gf

10
1]
12

14
15

17
18
19
20
21
22
23
24

26
27
28

 

Case 5:20-cv-04235-NC Document1 Filed 06/25/20 Page 41 of 41

PROOF OF SERVICE
I am a citizen of the United States and a resident of Santa Clara County. I am over the age of 18
years and not a party to the within cause of action. My business address is 1500 E. Hamilton Avenue,

Suite 118, Campbell, CA 95008. June 24, 2020, 1 served a copy of the document described as:

I, Defendants’ JBA Investments Group LLC and Bella Awdisho’s Answer To
Plaintiff's Unverified Complaint

The above-described documents were served on the following:

Alexei Kuchinsky.
ak@kuchinskylawoffice.com

Kuchinsky Law Office, P.C.
220 Montgomery Street, Suite 2100
San Francisco, CA 94104

Attorneys for Plaintiff, Madhav Prasad Marasini

[ ] (By Mail) I caused such envelope(s) with postage fully prepaid to be placed in the U.S. Mail at
San Jose, CA.

|X] [By Electronic Mail] I caused an electronic mail copy of said document(s) to be transmitted to
the recipient’s previously designated electronic mail address.

[ ] (By Certified Mail) I caused such envelope(s) with postage fully prepaid, return receipt
requested, to be placed in the United States Mail at San Jose, CA.

[ ] a Overnight Courier) I caused such envelope(s) to be picked up for guaranteed next day
delivery by .

[ ] (By Hand/Personal Service) | personally served such document(s) by hand to the person(s) at
the address herein above named.

[ ] (By Facsimile) I caused said document to be sent to the Fax Machine number indicated above,
by Fax Machine No, (408) 295-5008 which machine complies with Rule 2003(3) of the
California Rules of Court and no error was reported by the machine. Pursuant to Rule 2005(I) I
caused the machine to print a transmission record, a copy of which is maintained in our office.

I declare under penalty of perjury under the laws of the State of oO that the foregoing is

true and correct and that this declaration was executed 25, 20207
Pi case

ADAM S. JURATOVAC

 

Proof of Service Case No. 20CV366582 Page |

 
